Simmons, C. J.'
Suit was brought in a certain county against F.', a resident of the county, and S., a resident of another county, by a married woman, alleging that the petitioner had bought certain land situated in the county wherein the suit was brought, from one G., and had partially paid for it; that S. had paid the balance of the purchase-money for her, and had taken a conveyance from G., giving petitioner a bond for titles agreeing to convey the land upon the payment of the amount advanced and certain other amounts which really represented indebtedness of petitioner’s husband to S.; that petitioner had fully paid all that was her own debt, and was not bound for the debts of her husband ; that she had left the land, and F. and S., with full knowledge of the facts, had gone into possession, F. holding as the tenant of S. The petition prayed that the title to the land be decreed to be in petitioner, that she recover against F. and S. for the mesne profits, that S. be decreed to execute to her a deed to the land, and that certain notes given S. for the debts of petitioner’s husband be delivered up and canceled.- Held, following the rulings in the cases of Clayton v. Stetson, 101 Ga. 634, Vizard v. Moody, 115 *239Ga. 491, and Townsend v. Brinson, 117 Ga. 375, that, no substantial equitable relief being prayed against I\, the resident defendant, the court had no jurisdiction to grant the equitable relief prayed against S., the non-resident, ■ and the judge did not err in sustaining his demurrer based upon that ground.
Argued November 23,
Decided December 14, 1903.
Equitable petition. Before Judge Reagan. Fayette superior court. March 16, 1903.
W. L. Watterson and J. F. Golightly, for plaintiff,
cited Civil Code, § 5872; Ga. Bep. 19/583; 12/613; 111/878; 83/223; 78/249 ; 74/273 ; 73/136; 61/128 ; 57/552; 47/342 ; 35/209.
J. W. Wise, for defendant,
cited Ga. Bep. 77/504; 80/551; 93/579; 101/634; 103/738,809; 107/807; 110/20; 111/385; 112/591; 115/491.

Judgment affirmed.


All the Justices concur.